Name: Regulation (EU) 2015/1839 of the European Parliament and of the Council of 14 October 2015 amending Regulation (EU) No 1303/2013 as regards specific measures for Greece
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  EU finance; NA;  accounting
 Date Published: nan

 15.10.2015 EN Official Journal of the European Union L 270/1 REGULATION (EU) 2015/1839 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 October 2015 amending Regulation (EU) No 1303/2013 as regards specific measures for Greece THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 177 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, After consulting the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Greece has been affected by the consequences of the financial crisis in a unique manner. The crisis has led to persistently negative gross domestic product growth rates in Greece over a number of years, which, in turn, has caused serious liquidity shortages and a lack of public funds available for the public investment needed to foster a sustainable recovery. This has created an exceptional situation which needs to be addressed with specific measures. (2) It is vital that the lack of liquidity and of public funds in Greece do not hinder investment under programmes supported by the European Regional Development Fund, the European Social Fund and the Cohesion Fund (the Funds) and by the European Maritime and Fisheries Fund (EMFF). (3) In order to ensure that Greece has sufficient financial means to start the implementation of 2014-2020 programmes supported by the Funds and the EMFF in 2015 and 2016, it is appropriate to increase the level of the initial pre-financing paid to its operational programmes under the Investment for growth and jobs goal and to programmes supported by the EMFF through the payment of an additional initial pre-financing amount in those years. (4) To ensure that the additional initial pre-financing amount is effectively used and reaches beneficiaries of the Funds and the EMFF as soon as possible so that they can make planned investments and be promptly reimbursed following the submission of their payment applications, the additional initial pre-financing amount should be repaid to the Commission if it is not followed by an adequate level of payment applications submitted to the Commission within a certain deadline. (5) In order to improve the effective use of available funding for the financing of operations under operational programmes for the Convergence and Regional competitiveness and employment objectives supported by the Funds which were adopted for the 2007-2013 period in Greece, the maximum co-financing rates should be increased and the ceiling for payments to programmes at the end of the programming period raised. To ensure that the resources thus made available are effectively used for the financing of investments on the ground, a reporting mechanism should be provided for. (6) Given the urgency of the support needed, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (7) Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) should therefore be amended, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1303/2013 is amended as follows: (1) in Article 134, the following paragraph is inserted: 1a. In addition to the instalments provided for in points (b) and (c) of paragraph 1, an additional initial pre-financing amount of 3,5 % of the amount of support from the Funds and the EMFF for the entire programming period shall be paid to operational programmes in Greece each year in 2015 and 2016. The additional initial pre-financing shall not apply to programmes under the European territorial cooperation goal nor to the specific allocation for the Youth Employment Initiative. If, by 31 December 2016, the total amount of the additional initial pre-financing paid on the basis of this paragraph in 2015 and 2016 to an operational programme by Fund, where applicable, is not covered by payment applications submitted by the certifying authority for that programme, Greece shall repay to the Commission the total amount of the additional initial pre-financing for that Fund paid to that programme. Those repayments shall not constitute a financial correction and shall not reduce support from the Funds or the EMFF to the operational programmes. The amounts repaid shall constitute internal assigned revenue in accordance with point (c) of Article 21(3) of the Financial Regulation.; (2) in Article 152, the following paragraphs are added: 4. By way of derogation from Article 79(1) of Regulation (EC) No 1083/2006, the ceiling for the cumulative total amount of pre-financing and interim payments made shall be 100 % of the contribution from the Funds to operational programmes for the Convergence and Regional competitiveness and employment objectives in Greece. 5. By way of derogation from Articles 53(2) and 77(1) of Regulation (EC) No 1083/2006 and notwithstanding the Commission decisions fixing the maximum rate and the maximum amount of the contribution from the Funds for each Greek operational programme and for each priority axis, interim payments and payments of the final balance shall be calculated by applying a maximum co-financing rate of 100 % to the eligible expenditure indicated for Greek operational programmes for the Convergence and Regional competitiveness and employment objectives under each priority axis in each statement of expenditure certified by the certifying authority. Article 77(2) of Regulation (EC) No 1083/2006 shall not apply to operational programmes in Greece. 6. Greece shall establish a mechanism to ensure that the additional amounts made available as a result of the measures set out in paragraphs 4 and 5 of this Article are used solely for payments to beneficiaries and operations for its operational programmes. Greece shall submit a report to the Commission on the implementation of paragraphs 4 and 5 of this Article by the end of 2016 and shall further report in the final implementation report to be submitted pursuant to point (a) of Article 89(1) of Regulation (EC) No 1083/2006.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2015. For the European Parliament The President M. SCHULZ For the Council The President J. ASSELBORN (1) Position of the European Parliament of 6 October 2015 (not yet published in the Official Journal) and decision of the Council of 8 October 2015. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320).